Title: To Thomas Jefferson from Pseudonym: "Your Unknown Friend", 18 August 1807
From: Pseudonym: “Your Unknown Friend”
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            —August 18. 1807. 
                        
                        You will receive the following lines, as coming from a sincere friend. And tho at present unknown to you, yet
                            be assured, Sir, I feel greatly interested in your highest happiness & the greatest prosperity of the nation. And, Sir,
                            I do not conceal my name because I am ashamed of my name, or the motive I have in view, but I withhold my name from a
                            belief, that the thoughts thus communicatd will be more likely to do good.
                        How great is the blessing enjoyed by that nation, whose chief Magistrate & principal men in office are
                            all actuated by a love to God & love to man. And how gloomy is the prospect of that nation whose rulers are actuated by a
                            principle of selfishness and party spirit!
                        If God frequently blesses a whole nation on account of their having a wise & virtuous man for their ruler
                            does not he as frequently frown upon a whole nation on account of the vices of their ruler. Now, Sir, if half the vices, and immoralities are true, which are reported of our
                            President then may we not in a great measure impute the present gloomy situation of our country to him:
                        O may the happiness of the nation & a desire to promote your own felicity induce you to reform your life
                            & live more according to the religion of Jesus. If Sir you do not believe in Christ you cannot but believe the system of
                            religion & morals which he taught is the best ever given to man. Remember, Honored Sir, the day approaches when Kings
                            and Presidents of the earth must stand before God. And that you may so conduct as to be permited to stand at the right hand of the Supreme Judge is the sincere prayer of
                            your unknown Friend
                        
                    